EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment was given by Shan He (Reg. No. 68083) on August 17, 2022.

1.	(Currently Amended) A computer-implemented method, comprising:
accessing, by a model training computing system, a dataset comprising a plurality of data entries stored in a datastore;
training, by the model training computing system, a sample generation model via a training process, the sample generation model comprising a plurality of machine learning models including a prior model 
generating training data from the dataset by masking a portion of the data entries in the dataset to generate a plurality of partially observed data entries,
generating, with the prior model of the sample generation model, an estimated latent vector from at least a partially observed data entry in the training data,
generating, with the proposal model of the sample generation model, a latent vector from a data entry of the dataset and a mask corresponding to the partially observed data entry, and
generating, with the generative model of the sample generation model, synthetic data entries from at least the latent vector and the partially observed data entry, and
modifying parameters of the sample generation model to optimize an objective function comprising a first term determined using the synthetic data entries generated by the generative model and a second term determined using the estimated latent vector generated by the prior model and the latent vector generated by the proposal model; and
causing, by the model training computing system, the trained sample generation model to be transmitted to a client computing device, wherein the sample generation model is usable to generate synthetic data entries according to conditions specified in a query for the dataset to service the query without querying the dataset stored in the datastore and to output a query result and to output a query result.

10.	(Currently Amended) A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
generating inputs corresponding to a query for a dataset stored in a datastore, the inputs comprising at least a partially observed data entry and a mask vector according to a condition specified in the query, wherein the partially observed data entry comprising a plurality of data attributes that contain observable data attributes having associated values and unobservable data attributes, and the mask vector indicates the observable data attributes in the data entry;
applying a sample generation model to the generated inputs to generate synthetic data entries, wherein the sample generation model comprising a plurality of machine learning models including a prior model 
generating, with the prior model of the sample generation model, a latent vector from at least the partially observed data entry, and
generating, with the generative model of the sample generation model, the synthetic data entries from at least the latent vector and the partially observed data entry;
executing the query on the generated synthetic data entries to generate a query result without querying the dataset stored in the datastore; and
outputting the query result.

16.	(Currently Amended) A system for performing approximate query processing, the system comprising:
a processing device; and
a non-transitory computer-readable medium communicatively coupled to the processing device, the non-transitory computer-readable medium configured to store a sample generation model, the sample generation model comprising a plurality of machine learning models including a prior model 
generating inputs corresponding to a query that requests to select a set of data entries from a dataset stored in a datastore that satisfy one or more conditions, the inputs comprising at least a partially observed data entry and a mask vector according to the one or more conditions, wherein the partially observed data entry comprising a plurality of data attributes that contain observable data attributes having associated values and unobservable data attributes, and the mask vector indicates the observable data attributes in the data entry;
applying the sample generation model to the generated inputs to generate synthetic data entries, generating the synthetic data entries comprising:
generating, by the prior model of the sample generation model, an estimated latent vector from at least the partially observed data entry in the generated inputs; and
generating, by the generative model of the sample generation model, the synthetic data entries based on the partially observed data entry in the generated inputs and the estimated latent vector;
executing the query on the synthetic data entries to generate a query result without querying the dataset stored in the datastore; and
outputting the query result.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 

In the March 3, 2022 Office Action, inter alia, claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to non-statutory subject matter.. Applicant's 35 U.S.C. § 101 arguments have been fully considered and are persuasive. Thus, the 35 U.S.C. § 101 rejection has been withdrawn.

In the March 3, 2022 Office Action, inter alia, claims 1, 2, 5, 6, 8, 9, 10, 12, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thirumuruganathan et al. Non-Patent Publication (“Approximate Query Processing for Data Exploration using Deep Generative Models”, 2019; hereinafter: T2019, in IDS dated January 25, 2021) in view of Ivanov et al. Non-Patent Publication (“Variational Autoencoder with Arbitrary Conditioning”, 2019; hereinafter: Ivanov, in IDS dated January 25, 2021) and further in view of GOODSITT et al. U.S. Patent Publication (2020/0012892; hereinafter: Goodsitt).

Thirumuruganathan, Ivanov, and Goodsitt alone, or in combination, fail to describe or render obvious, causing, by the model training computing system, the trained sample generation model to be transmitted to a client computing device, wherein the sample generation model is usable to generate synthetic data entries according to conditions specified in a query for the dataset to service the query without querying the dataset stored in the datastore and to output a query result and to output a query result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Non-Patent Publication, Li et al., “Approximate Query Processing: What is New and Where to Go?”, 2018 teaches offline synopses generation to answer OLAP queries.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152  
August 18, 2022
                                                                                                                                                                                                


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000